2018 IL App (4th) 170227
                                                                                    FILED
                                         NO. 4-17-0227                         December 3, 2018
                                                                                  Carla Bender
                                IN THE APPELLATE COURT                        4th District Appellate
                                                                                    Court, IL
                                         OF ILLINOIS

                                      FOURTH DISTRICT

 In re BONNIE S., a Person Found Subject to                )   Appeal from the
 Involuntary Admission and Administration of               )   Circuit Court of
 Psychotropic Medication                                   )   McLean County
                                                           )   No. 17MH79
 (The People of the State of Illinois                      )
               Petitioner-Appellee,                        )
               v.                                          )   Honorable
 Bonnie S.,                                                )   Rebecca S. Foley,
               Respondent-Appellant).                      )   Judge Presiding.


               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Justices Knecht and DeArmond concurred in the judgment and opinion.

                                           OPINION

¶1             In March 2017, following a bifurcated hearing, the trial court entered two separate

orders, finding that respondent, Bonnie S., (1) was in need of emergency involuntary admission

to the Department of Human Services (405 ILCS 5/3-600 et seq. (West 2016)) and (2) was

subject to involuntary administration of psychotropic medication (id. § 2-107.1).

¶2             Respondent appeals, arguing (1) certain procedural defects require reversal of the

trial court’s involuntary admission order, including (a) the failure to promptly file a second

certificate as required by sections 3-610 and 3-611 of the Mental Health and Developmental

Disabilities Code (Code) (id. §§ 3-610, 3-611) and (b) the failure to disclose a timeframe of the

proposed treatment plan as required by section 3-810 (id. § 3-810); (2) the State failed to prove

by clear and convincing evidence that Bonnie received all of the required written information
regarding alternate treatments; and (3) the order for involuntary treatment was unsupported by

evidence regarding who would administer the treatment. We disagree and affirm.

¶3                                         I. BACKGROUND

¶4             Because respondent challenges only a few specific requirements that she claims

the State failed to meet, we provide only that information necessary to give a general

understanding of the proceedings below. We will discuss the relevant details as needed in the

analysis portion of this opinion.

¶5                          A. The Petition for Involuntary Admission

¶6             On February 28, 2017, Christopher Hays, the crisis admission counselor for

Advocate BroMenn Medical Center (Advocate BroMenn) in Bloomington, Illinois, filed a

petition for emergency inpatient admission by certificate. The petition alleged respondent was a

person with a mental illness who may cause harm to herself or others, was unable to care for

herself without treatment, and was therefore in need of immediate hospitalization. The certificate

attached to the petition indicated respondent was examined in the emergency room on February

27, 2017. Respondent reported that she was hearing voices telling her to harm herself and she did

not feel safe with outpatient treatment.

¶7               B. The Petition for Administration of Psychotropic Medication

¶8             A hearing was initially set for March 6, 2017. However, because witnesses were

unavailable for that date, the hearing was rescheduled for March 9, 2017.

¶9             On March 6, 2017, Asifa Choudhry, a psychiatrist at Advocate BroMenn, filed a

petition for administration of psychotropic medication, alleging respondent had a chronic,

persistent mental illness that required medication but respondent refused to take any of the

medication. The petition requested authority to administer four different medications. The State



                                                -2­
sent notice indicating a hearing on the petition was scheduled for March 9, 2017.

¶ 10                             C. The Determination Hearing

¶ 11           On March 9, 2017, the parties agreed to reschedule the hearing for March 13,

2017. On March 13, 2017, the trial court first conducted a hearing on the petition for involuntary

admission. The court waived respondent’s attendance because she had refused to participate and

her attorney and doctor agreed that forcing her attendance would create substantial suffering.

¶ 12           On that same day (March 13, 2017), a second certificate was filed that indicated

that psychiatrist Nathan Ontrop examined respondent on February 28, 2017. However, he signed

the certificate on March 3, 2017. The certificate concluded that respondent required immediate

involuntary admission due to her mental illness, risk of self-harm, and inability to care for

herself. Respondent objected to the second certificate because it was signed days after the

examination. However, the trial court found it was sufficient.

¶ 13           Troy S., respondent’s adult son, testified that his mother had suffered from a

mental illness for many years and had been hospitalized for her illness on multiple occasions.

Troy explained that when respondent stops taking her medication, she becomes withdrawn,

paranoid, and distrustful of everyone—including him. Respondent also stops eating and fears for

her safety. As a result, respondent had, in the past, called 911 and requested to be taken to a

hospital.

¶ 14           Choudhry testified that she had been treating respondent since respondent was

admitted to the hospital. Choudhry diagnosed respondent with psychosis not otherwise specified

with a rule out of bipolar disorder and schizoaffective disorder. Respondent’s condition was

deteriorating; she was unable to care for herself and was a danger to herself. Choudhry indicated

respondent would no longer leave her room, only ate with a lot of encouragement, and even then



                                               -3­
would not finish her meals. Respondent refused to take her medication, was convinced Choudhry

was a representative from a drug company, and told nurses that the other patients were waiting

outside her door “to get her.” Most of all, respondent reported hearing voices, which made her

feel unsafe.

¶ 15           Choudhry acknowledged that respondent had taken the minimum dose of

Seroquel, an antipsychotic medication, for the previous five days but insisted it was not enough

to improve her condition. Respondent had refused to take a larger dose or any other medication.

Respondent would not say why she refused to take more than the minimum dose, and she refused

to speak with Choudhry or medical staff about it. When they entered her room and tried to talk to

her, she would wrap herself in her sheets and tell them to leave.

¶ 16           The State showed Choudhry a social services report that outlined respondent’s

treatment plan, and the trial court admitted it into evidence over respondent’s objection.

Choudhry explained that respondent needed medication and a “long-term treatment for her

psychiatric problems.”

¶ 17           Hays testified that he met with respondent on the day she was admitted to the

hospital. Respondent told Hays that she was hearing voices that were telling her to harm herself

and she did not feel safe at home. Hays stated he was familiar with respondent because she had

come in before under similar circumstances on more than one occasion.

¶ 18           The trial court found the State proved by clear and convincing evidence that

respondent had a mental illness, was reasonably expected to engage in conduct placing herself in

harm, could not care for herself, and refused to accept assistance from her family. The court also

concluded that respondent was refusing treatment because she was not taking the necessary

medication and her mental illness prevented her from understanding the need for treatment. As a



                                               -4­
result, respondent’s history and pattern of mental illness demonstrated that her condition was

deteriorating such that inpatient treatment was necessary. The court ordered respondent to be

taken into the custody of the Department of Human Services.

¶ 19                     D. The Administration of Medication Hearing

¶ 20           At the conclusion of the determination hearing, the trial court conducted a hearing

on the State’s petition for administration of psychotropic medication. Choudhry testified she had

explained to respondent the side effects, risks, and benefits of the proposed medication,

Risperdal, as well as the three alternative medications, Seroquel, Haldol, and Cogentin, listed in

the petition. Choudhry stated that she provided written copies of the same information to

respondent. The trial court admitted the written copies into evidence. Choudhry further testified

that (1) there were no alternative treatment options other than medication and (2) the benefits of

the treatment outweighed the harm. Choudhry explained that respondent lacked the capacity to

make a reasoned decision about the medication because she refused to discuss treatment, stated

she was “fine” and did not need medication, and believed Choudhry was an agent of a drug

company trying to sell her the medication.

¶ 21           The trial court found that respondent lacked the capacity to make a reasoned

decision about her treatment and the benefits of the treatment outweighed the harm. The court

took judicial notice of some of the testimony from the determination hearing, including Troy’s

description of respondent’s history of mental illness, and concluded that respondent was

suffering and her condition was deteriorating. The court ordered that the medication could be

administered by respondent’s treating physician, Dr. Girishkumar Dhorajia, and the staff at

McFarland Mental Health Center (McFarland). The order referred to an attached list of

authorized staff members at McFarland.



                                              -5­
¶ 22           This appeal followed.

¶ 23                                     II. ANALYSIS

¶ 24           Respondent appeals, arguing (1) certain procedural defects require reversal of the

trial court’s involuntary admission order, including (a) the failure to promptly file a second

certificate as required by sections 3-610 and 3-611 of the Code (405 ILCS 5/3-610, 3-611 (West

2016)) and (b) the failure to disclose a timeframe of the proposed treatment plan as required by

section 3-810 (id. § 3-810); (2) the State failed to prove by clear and convincing evidence that

Bonnie received all of the required written information regarding alternate treatments; and

(3) the order for involuntary treatment was unsupported by evidence regarding who would

administer the treatment. We disagree and affirm.

¶ 25           We note that the parties agree this case falls under the “capable of repetition”

exception to the mootness doctrine. See In re Amanda H., 2017 IL App (3d) 150164, ¶ 28, 79
N.E.3d 215. We agree and address the merits of respondent’s claims.

¶ 26            A. Procedural Defects in the Involuntary Admission Proceedings

¶ 27           Respondent first argues the involuntary admission order should be reversed

because the State failed to “promptly” file a second certificate and never disclosed a timetable

for the proposed treatment plan. Respondent acknowledges that she failed to raise these

objections in the trial court but maintains they are still reviewable under plain-error review. We

address these arguments in turn.

¶ 28                 1. Whether the Second Certificate Was Filed Promptly

¶ 29                          a. The Relevant Statutory Provisions

¶ 30           Section 3-610 of the Code provides, in pertinent part, as follows:

               “As soon as possible but not later than 24 hours *** after admission of a



                                               -6­
               respondent pursuant to this Article, the respondent shall be examined by a

               psychiatrist. The psychiatrist may be a member of the staff of the facility but shall

               not be the person who executed the first certificate. *** If, as a result of this

               second examination, a certificate is executed, the certificate shall be promptly

               filed with the court. *** If the respondent is not examined or if the psychiatrist

               *** does not execute a certificate pursuant to Section 3-602, the respondent shall

               be released forthwith.” 405 ILCS 5/3-610 (West 2016).

¶ 31           Section 3-611 of the Code provides, as follows:

               “Within 24 hours *** after the respondent’s admission under this Article, the

               facility director of the facility shall file 2 copies of the petition, the first

               certificate, and proof of service of the petition and statement of rights upon the

               respondent with the court in the county in which the facility is located. Upon

               completion of the second certificate, the facility director shall promptly file it with

               the court and provide a copy to the respondent. The facility director shall make

               copies of the certificates available to the attorneys for the parties upon request.

               Upon the filing of the petition and first certificate, the court shall set a hearing to

               be held within 5 days *** after receipt of the petition.” Id. § 3-611.

¶ 32                     b. The Applicable Law and Standard of Review

¶ 33           “Because the Code protects liberty interests, strict compliance with statutory

procedures is required.” Amanda H., 2017 IL App (3d) 150164, ¶ 34. However, failure to strictly

comply with a provision of the Code does not require reversal when (1) a respondent fails to

object to alleged errors in the trial court and (2) respondent was not prejudiced. In re James H.,

405 Ill. App. 3d 897, 905, 943 N.E.2d 743, 750 (2010). Whether a respondent’s statutory rights



                                                -7­
have been violated is reviewed de novo. Amanda H., 2017 IL App (3d) 150164, ¶ 34.

¶ 34                                       c. This Case

¶ 35           Respondent admits she did not object at trial to the alleged failure to promptly file

the second certificate. However, respondent contends she was prejudiced by the delay because

her counsel was not able to research the issue because he did not have access to a law library. We

disagree.

¶ 36           First, we are unaware of any case that would have supported respondent’s

argument in the trial court. Respondent claimed the second certificate was deficient because it

had been executed three days after the examination. On appeal, she has not provided any

authority that suggests a psychiatrist must sign the certificate on the same day as the

examination.

¶ 37           Additionally, it is unclear how Ontrop’s testimony would have been helpful to

respondent. The second certificate indicates that discharge from the hospital was attempted but

respondent refused because of her concerns that she would hurt herself. The other information in

the second certificate is entirely consistent with Hays’s testimony. All testimony indicated

respondent’s condition got worse over time, and respondent refused to participate in the hearing.

Given the specific facts of this case, particularly the severity of respondent’s mental illness, we

conclude she was not prejudiced by any delay in receiving the second certificate.

¶ 38           Second, we conclude the second certificate was filed promptly. Although the

statute employs seemingly mandatory language, the Illinois Supreme Court has found the Code’s

requirements are directory, not mandatory, unless (1) “there is negative language prohibiting

further action in the case of noncompliance” or (2) “the right the provision is designed to protect

would generally be injured under a directory reading.” In re James W., 2014 IL 114483, ¶ 35, 10



                                               -8­
N.E.3d 1224. The purpose of the statutory deadlines is “to insure that determinations regarding

whether a person meets the requirements for involuntary admission are made expeditiously so

that appropriate care may be provided when necessary and so that citizens are not subject to

detention when there is no reason for them to be held involuntarily.” Id. ¶ 36.

¶ 39           Sections 3-610 and 3-611 do not establish any consequences for failing to file the

second certificate promptly. 405 ILCS 5/3-610, 3-611 (West 2016); see In re Rita P., 2014 IL
115798, ¶ 45, 10 N.E.3d 854 (holding section 3-816(a) of the Code is directory because it does

not contain a consequence for noncompliance). Comparatively, section 3-610 does provide

consequences for not conducting a second examination within 24 hours: release of the

respondent. 405 ILCS 5/3-611 (West 2016); see James W., 2014 IL 114483, ¶ 36 (holding

section 3-800(b) of the Code, which limits continuances to 15 days, is directory because “it

imposes no consequences, such as dismissal of the State’s petition,” if the requirement is not

met). Further, the fact that the legislature used the term “promptly” instead of giving a specific

time limit, as it did for other requirements throughout the Code, indicates an intention to have a

flexible standard.

¶ 40           Respondent suggests the term “promptly” must mean at least within five days

because section 3-611 requires a hearing within five days of the petition being filed and the

parties agree a second certificate must be filed before a hearing. However, the Code also

provides for extensions and continuances subject to specific rules. See 405 ILCS 5/3-800(b)

(West 2016) (providing for continuances of no more than 15 days unless requested by a

respondent).

¶ 41           Instead, the second certificate requirement ensures that a person is not held based

on the opinion of a single examiner. Section 3-610 requires a psychiatrist to examine the



                                               -9­
respondent if one had not previously, thus ensuring a trained professional is able to provide an

expert opinion before further detention. Additionally, by requiring the examination for the first

certificate to be conducted within 72 hours before admission and the examination for the second

certificate to be conducted within 24 hours after admission, the statute ensures a respondent is

not detained based on a mere passing episode. See James W., 2014 IL 114483, ¶ 36 (explaining a

delay may inure to the patient’s benefit if her mental state improves or stabilizes).

¶ 42           In this case, the examination occurred on February 28, 2017, the certificate was

signed on March 3, 2017, and the certificate was filed on the day of the hearing, March 13, 2017.

We take judicial notice of the fact that March 3, 2017, was a Friday, and March 13, 2017, was a

Monday. Because the statute excludes weekends from most time frames, the filing delay was

closer to one week than two weeks.

¶ 43           We are sympathetic to respondent’s position and in no way condone or express

approval of such a long delay between the examination and filing. The best practice is clearly

completing the certificate and filing it within 24 hours of admission. See In re Andrew B., 237
Ill. 2d 340, 349, 930 N.E.2d 934, 939 (2010) (stating in dicta “[u]ltimately, section 3-611

requires the mental-health facility director to file in the trial court the petition and two supporting

certificates within 24 hours after the individual is admitted to the facility”). However, the delay

here was not unreasonable and did not prejudice respondent.

¶ 44                           2. Whether a Timetable Was Provided

¶ 45            Respondent next argues that the trial court’s order must be reversed because the

State failed to offer any evidence regarding how long she would be subject to treatment.

Respondent contends that the written treatment plan submitted by the State did not contain a

timetable for the completion of any treatment goals and Choudhry failed to provide any



                                                - 10 ­
testimony on the issue. The State responds that the issue has been waived and the statute’s intent

was complied with because Choudhry’s testimony indicated that respondent needed long-term

treatment, such as the maximum time allowed by the Code.

¶ 46                                 a. The Relevant Statute

¶ 47           Section 3-810 of the Code provides, as follows:

               “Before disposition is determined, the facility director or such other person as the

               court may direct shall prepare a written report including information on the

               appropriateness and availability of alternative treatment settings, a social

               investigation of the respondent, a preliminary treatment plan, and any other

               information which the court may order. The treatment plan shall describe the

               respondent’s problems and needs, the treatment goals, the proposed treatment

               methods, and a projected timetable for their attainment. If the respondent is found

               subject to involuntary admission on an inpatient or outpatient basis, the court shall

               consider the report in determining an appropriate disposition.” 405 ILCS 5/3-810

               (West 2016).

¶ 48                                 b. The Applicable Law

¶ 49           “Where a respondent fails to object to the absence of a predispositional report,

strict compliance with section 3-810 is required only when the legislative intent cannot otherwise

be achieved.” In re Robinson, 151 Ill. 2d 126, 134, 601 N.E.2d 712, 717 (1992). Oral testimony

that provides the requisite information required by statute can be a sufficient substitute. Id.;

Amanda H., 2017 IL App (3d) 150164, ¶ 41. Cursory or conclusory testimony is not sufficient to

satisfy the statutory requirements. Amanda H., 2017 IL App (3d) 150164, ¶¶ 42, 45. The purpose

of section 3-810 is “to provide trial judges certain information necessary for determining whether



                                              - 11 ­
an individual is subject to involuntary admission” and “to protect against unreasonable

commitments and patient neglect, and to ensure adequate treatment for mental health care

recipients.” Robinson, 151 Ill. 2d at 133.

¶ 50                                         c. This Case

¶ 51           The State concedes that the predisposition report did not include a timetable for

the treatment plan as required by statute. However, the State argues Choudhry provided

sufficient testimony to meet the statutory goals. During her testimony, Choudhry stated,

“[Respondent] needs a higher level of care and a long-term treatment for her psychiatric

problems.” According to the State, this statement indicates Choudhry believed respondent

needed 90 days commitment, the maximum allowed under the statute. We agree with the State.

¶ 52           Choudhry testified extensively concerning the long-term nature of respondent’s

illness and how outpatient treatment had failed. Choudhry also indicated that respondent had

been repeatedly hospitalized within the last few months to little effect because she was unable to

comply with treatment. Given this context, when Choudhry stated that respondent needed “a

long-term treatment,” Choudhry was clearly indicating prolonged inpatient treatment was

necessary to accomplish respondent’s treatment goals. We conclude the State presented

sufficient testimony to allow the trial court to make an informed decision, thus substantially

complying with the purpose of section 3-810.

¶ 53                    B. Written Information of Alternative Treatments

¶ 54           Respondent next argues the State failed to provide written notice of alternative

treatments to her as required by section 2-102(a-5) of the Code. 405 ILCS 5/2-102(a-5) (West

2016). Specifically, respondent contends that the State only presented evidence that respondent

received written information concerning medications and not about alternatives to medication.



                                                - 12 ­
The State responds that because Choudhry testified that there were no alternative treatments

available and nonmedicinal options were not viable, respondent could not have been given

written information about them. Respondent counters that Choudhry acknowledged other forms

of treatment were available and Choudhry was required to provide written information about

nonmedicinal treatment regardless of whether or not the treatment was considered viable. We

agree with the State.

¶ 55                                  1. The Applicable Law

¶ 56           The State may secure an order providing for the administration of psychotropic

medications to a respondent only if it proves the respondent lacks the capacity to make a

reasoned decision to accept or refuse psychotropic medication. Id. § 2-107.1(a-5)(4)(E). Whether

a respondent lacks such a capacity can be determined only if the respondent has been provided

with the information necessary to make a reasoned decision. In re Beverly B., 2017 IL App (2d)
160327, ¶ 26, 86 N.E.3d 1279. Thus, “the physician or the physician’s designee shall advise the

recipient, in writing, of the side effects, risks, and benefits of the treatment, as well as

alternatives to the proposed treatment, to the extent such advice is consistent with the recipient’s

ability to understand the information communicated.” 405 ILCS 5/2-102(a-5) (West 2016). We

review de novo whether the State has complied with this requirement. In re Laura H., 404 Ill.

App. 3d 286, 290, 936 N.E.2d 801, 805 (2010).

¶ 57           Initially, we note that the First, Second, and Fifth Districts have considered the

question and have agreed with respondent. In In re Nicholas L., 407 Ill. App. 3d 1061, 1072-73,

944 N.E.2d 384, 394-95 (2011), the Second District held that an order authorizing the

administration of psychotropic medication had to be reversed because the State conceded it did

not present any evidence that the respondent was given written notice of alternative treatments



                                               - 13 ­
other than the proposed medications. The Fifth District reached the same conclusion in In re

Debra B., 2016 IL App (5th) 130573, ¶ 28, 55 N.E.3d 212. In In re Tiffany W., 2012 IL App (1st)
102492-B, ¶ 16, 977 N.E.2d 1183, the First District concluded that the State failed to comply

with section 2-102(a-5) of the Code because the written notifications only provided information

“as to alternative medications but not as to any nonmedical treatment options.” The First District

relied on Nicholas L. to conclude the lack of notice required reversal. Id. ¶¶ 17-18.

¶ 58            The State claims the Third District’s decision in In re Vanessa K., 2011 IL App

(3d) 100545, 954 N.E.2d 885, warrants a different result. In that case, the treating physician filed

a petition seeking to administer a particular medication but attached a list of 20 proposed

alternatives. Id. ¶ 3. At the hearing, the physician stated he wanted to administer a different

medication because he had learned from the respondent’s medical records that she had responded

well to it in the past. Id. ¶ 23. The trial court allowed the physician to amend the petition but only

after the physician provided the respondent with written notice, which he did during the hearing.

Id.

¶ 59            On appeal, the respondent claimed reversal was necessary because the physician

did not provide her with written notice of the risks and benefits of all the medications in the

order, noting the long list of proposed alternatives. Id. ¶ 21. The Third District rejected this

argument, explaining that the order provided only for the administration of one medication,

notwithstanding the fact that the list of alternatives was attached, because the physician “did not

consider [the alternate medications] to be viable options for [respondent].” Id. ¶ 23.

“Accordingly, there was no need to provide information on all the medications listed as

alternatives in the attachment to the trial court’s order.” Id.

¶ 60            The Fifth District rejected the argument the State makes here and distinguished



                                                 - 14 ­
Vanessa K. because of the limited nature of the argument raised by the respondent in that case.

Debra B., 2016 IL App (5th) 130573, ¶ 34.

¶ 61           We find our own precedent to be most helpful on this issue. In Laura H., 404 Ill.

App. 3d at 292, this court concluded that the State failed to comply with section 2-102(a-5)

because the written information provided to the respondent did not explain which medication

was the first choice and which were alternatives. Further, the written information did not explain

which medications were alternatives for the same purpose as the drug listed in the petition, and

some of the information indicated the medication was for purposes wholly unrelated to mental

health, such as “agitation and trouble sleeping.” Id. We then noted that “if nonmedication

treatment alternatives were appropriate for respondent, the written information should also have

included them since ‘treatment’ includes more than medication.” (Emphasis added.) Id. (quoting

405 ILCS 5/1-128 (West 2008)).

¶ 62           We conclude that written notification of nonmedicinal treatments is required only

when they are reasonable, viable alternatives. Id. The Second District’s recent analysis in In re

Beverly B., 2017 IL App (2d) 160327, supports our conclusion. In that case, the Second District

explained how the statutory scheme established by sections 2-102(a-5) and 2-107.1 are designed

to require the State to attempt to get something approximating informed consent. Id. ¶¶ 31-32.

The court described the statutory language in section 2-102(a-5) as

               “functionally all but identical” to the maxim that “an individual has the capacity

               to consent to *** the administration of psychotropic medication when, ‘based

               upon conveyed information concerning the risks and benefits of the proposed

               treatment and reasonable alternatives to treatment, he [or she] makes a rational

               choice to either accept or refuse the treatment.’ ” (Emphasis added.) Id. ¶ 32



                                              - 15 ­
              (quoting In re Israel, 278 Ill. App. 3d 24, 36, 664 N.E.2d 1032, 1039 (1996)).

The Second District summarized as follows:

                      “Recognizing this, we have a standard by which we can decide whether

              the information respondent received was adequate. To make a reasoned decision,

              an individual should have a general idea of the advantages and disadvantages of

              his or her realistic choices. General information about mental-health treatments

              that might or might not be of use to a recipient does not help a recipient

              understand his or her choices. Indeed, information about treatments of no value to

              the recipient will be only a source of confusion and so reduce the chance of a

              reasoned decision. Moreover, the relevance of the information needs to be

              apparent. That is, merely advising a recipient that a treatment exists without

              advising him or her of how it is relevant is not likely to help.” (Emphases added.)

              Id. ¶ 33.

¶ 63                                      2. This Case

¶ 64          In this case, Choudhry stated there were no alternative treatments other than

medication. Indeed, the testimony presented at the bifurcated hearing supports this conclusion.

Troy explained that his mother had a pattern of withdrawal and the worse her condition got, the

more she distrusted other people and isolated herself. Choudhry confirmed this pattern of

isolation and paranoia was occurring and getting worse as evidenced by respondent’s telling the

staff her belief that other patients were out to get her and by her refusing to leave her room or

speak with anyone about treatment. Given respondent’s extreme paranoia, isolation, and absolute

refusal to speak with others about her illness, the record demonstrates any type of counseling or

therapy was not reasonable without medication. Accordingly, we conclude the State



                                             - 16 ­
demonstrated it provided proper written notice of all reasonable alternative treatments to

respondent.

¶ 65           C. The Failure To List the People Authorized To Administer the Medication

¶ 66           Finally, respondent argues the order for administration of psychotropic

medication was deficient because the State did not present any evidence at the hearing regarding

who would be allowed to administer the medication. Respondent claims this information is

necessary to inform the trial court and respondent who will be administering the medication and

to ensure the order is supported by proper evidence.

¶ 67           Respondent does not provide any authority to support her position. Section 2­

107.1 outlines what is required in a petition for the administration of psychotropic medication,

what must be proved at the hearing, and what the trial court must include in any order granting

such a petition. 405 ILCS 5/2-107.1 (West 2016). Subsection (a-5)(6) provides that “[a]n order

issued under this subsection (a-5) shall designate the persons authorized to administer the

treatment.” Id. § 2-107.1(a-5)(6). The statute does not indicate that specific evidence must be

presented regarding who is authorized to administer treatment, and we decline to read such a

requirement into it. Nonetheless, we suggest sound practice would be (1) to present evidence of

the physician who will ultimately be responsible for overseeing a respondent’s care and (2) for

the order to name this person specifically. Doing so would ensure a respondent, his or her family,

and the court would know who to contact to discuss treatment, if necessary.

¶ 68                                   III. CONCLUSION

¶ 69           For the reasons stated, we affirm the trial court’s judgment.

¶ 70           Affirmed.




                                              - 17 ­